    19-13029-smb            Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06          Redline of
                                    Disclosure Statement Pg 1 of 29




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

In re:                                                        Chapter 11

AAGS HOLDINGS LLC,                                            Case No.: 19-13029-smb

                                       Debtor.
----------------------------------------------------------X


                        SECOND AMENDED DISCLOSURE STATEMENT
                      FOR SECOND AMENDED PLAN OF REORGANIZATION

THIS IS NOT A SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE
PLAN FOR AVENUE C TENANTS HDFC. ACCEPTANCES OR REJECTIONS MAY
NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED
BY THE BANKRUPTCY COURT. THIS DISCLOSURE STATEMENT IS BEING
SUBMITTED TO THE BANKRUPTCY COURT FOR APPROVAL BUT HAS NOT
BEEN APPROVED BY THE BANKRUPTCY COURT. THE INFORMATION
CONTAINED HEREIN IS SUBJECT TO COMPLETION OR AMENDMENT.



THIS DISCLOSURE STATEMENT HAS BEEN PRELIMINARILY APPROVED AS
CONTAINING ADEQUATE INFORMATION AND IS BEING SUBMITTED TO
THE BANKRUPTCY COURT FOR FINAL APPROVAL ON NOVEMBER 14, 2019
AT 10:00 A.M. IMMEDIATELY PRIOR TO THE HEARING ON CONFIRMATION
SCHEDULED FOR NOVEMBER 14, 2019 AT 10:00 A.M. OF THE DEBTOR’S PLAN
OF REORGANIZATION.




ROBINSON BROG LEINWAND GREENE
GENOVESE & GLUCK P.C.
Attorneys for the Debtor
875 Third Avenue
New York, New York 10022
(212) 603-6300
{0102980101031987.DOC;1 }
                                                         1
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06   Redline of
                                Disclosure Statement Pg 2 of 29




Dated: New York, New York
       OctoberNovember 11, 2019




{0102980101031987.DOC;1 }
                                              2
    19-13029-smb          Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06                             Redline of
                                  Disclosure Statement Pg 3 of 29




DISCLAIMER

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT (THE
“DISCLOSURE STATEMENT”) IS INCLUDED HEREIN FOR THE PURPOSES OF
SOLICITING ACCEPTANCES OF THE CHAPTER 11 PLAN OF REORGANIZATION OF
AAGS HOLDINGS LLC, DATED OCTOBERNOVEMBER 11, 2019 (AS MAY BE
AMENDED, MODIFIED, OR SUPPLEMENTED FROM TIME TO TIME, THE “PLAN”),
AND MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE
HOW TO VOTE ON THE PLAN.1 NO SOLICITATION OF VOTES TO ACCEPT OR
REJECT THE PLAN MAY BE MADE EXCEPT PURSUANT TO SECTION 1125 OF THE
BANKRUPTCY CODE.

     ALL HOLDERS OF CLAIMS AND INTERESTS ARE ADVISED AND
ENCOURAGED TO READ THE DISCLOSURE STATEMENT AND THE PLAN IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. IN
PARTICULAR, ALL HOLDERS OF CLAIMS SHOULD CAREFULLY READ AND
CONSIDER FULLY THE RISK FACTORS SET FORTH IN SECTION VI (CERTAIN
OTHER FACTORS) OF THIS DISCLOSURE STATEMENT BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN. THE PLAN SUMMARIES AND STATEMENTS
MADE IN THIS DISCLOSURE STATEMENT ARE QUALIFIED IN THEIR ENTIRETY
BY REFERENCE TO THE PLAN AND THE EXHIBITS ANNEXED TO THE PLAN
AND THIS DISCLOSURE STATEMENT. IN THE EVENT OF ANY CONFLICTS
BETWEEN THE DESCRIPTIONS SET FORTH IN THIS DISCLOSURE STATEMENT
AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN GOVERN.

     THE DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(b)
AND NOT NECESSARILY IN ACCORDANCE WITH OTHER NON-BANKRUPTCY LAW.

      CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT,
INCLUDING WITH RESPECT TO PROJECTED CREDITOR RECOVERIES AND OTHER
FORWARD-LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND
ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL
BE REFLECTIVE OF ACTUAL OUTCOMES. FORWARD-LOOKING STATEMENTS ARE
PROVIDED IN THIS DISCLOSURE STATEMENT PURSUANT TO THE SAFE HARBOR
ESTABLISHED UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF
1995 AND SHOULD BE EVALUATED IN THE CONTEXT OF THE ESTIMATES,
ASSUMPTIONS, UNCERTAINTIES, AND RISKS DESCRIBE HEREIN.

     AS TO CONTESTED MATTERS AND OTHER ACTIONS OR THREATENED
ACTIONS, THIS DISCLOSURE STATEMENT WILL NOT CONSTITUTE OR BE
CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR
1
    Unless otherwise expressly set forth herein, capitalized terms used but not otherwise herein defined have the same
    meanings ascribed to such terms in the Plan.
{0102980101031987.DOC;1 }
                                                            3
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06   Redline of
                                Disclosure Statement Pg 4 of 29




WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.
THIS DISCLOSURE STATEMENT ALSO WILL NOT BE CONSTRUED TO BE
CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER LEGAL EFFECTS OF
THE PLAN AS TO HOLDERS OF CLAIMS AGAINST, OR INTERESTS IN, THE DEBTOR
AND DEBTOR IN POSSESSION IN THE DEBTOR’S CHAPTER 11 CASE. THE DEBTOR
URGES EACH HOLDER OF A CLAIM OR INTEREST TO CONSULT WITH ITS OWN
ADVISORS WITH RESPECT TO ANY TAX, SECURITIES, OR OTHER LEGAL EFFECTS
OF THE PLAN ON SUCH HOLDER’S CLAIM OR INTEREST.

      THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN,
AND THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT CREATE AN
IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE INFORMATION STATED
SINCE THE DATE HEREOF.




{0102980101031987.DOC;1 }
                                              4
    19-13029-smb        Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06                              Redline of
                                Disclosure Statement Pg 5 of 29




SUMMARY

         AAGS Holdings LLC (the “Debtor”), has filed its Amended Plan of Reorganization dated
OctoberNovember 11, 2019 and its Second Amended Plan of Reorganization dated November
11, 2019 (the “Plan”), with the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”). This Second Amended Disclosure Statement for the Second
Amended Plan of Reorganization (the “Disclosure Statement”) has been preliminarily
approved by the Bankruptcy Court as containing adequate information pursuant to section 1125
of title 11 of the United States Code (the “Bankruptcy Code”).

        A copy of the Plan accompanies this Disclosure Statement. A glossary of terms
frequently used in this Disclosure Statement is set forth in Article 1 of the Plan. Words used but
not defined herein shall have the meaning ascribed to such terms in the glossary.

       The treatment of Claims under the Plan provides Creditors with payment in full on
account of their claims. Debtor submits that the Plan therefore provides Creditors with at least as
much as they would be entitled to receive in a chapter 7 liquidation.

      The Debtor believes that Confirmation of the Plan is in the best interests of
Creditors.

THE DEBTOR

         The Debtor is a limited liability company currently under contract to purchasePrior to the
Petition Date, parties related to the Debtor were involved in two New York state litigations
related to the failed development of two adjoining properties. In an effort to settle these
litigations, the parties entered into a settlement agreement where, among other things, one of the
properties subject to the litigation, the real property located at 23-10 Queens Plaza South,
Queens, New York (the “Property”). The Property, which is currently owned by QPS 23-10
Development LLC (“QPS” or “Seller”), was to be sold to a newly formed entity, the Debtor. The
Debtor believes that under the terms of the Settlement Agreement2, QPS is obligated to pay from
the sale proceeds generated by the closing, the sum of $1,200,000 to Russ & Russ P.C, as escrow
agent, to hold such funds pending a determination of a sperate interpleader action Russ & Russ is
required to commence pursuant to the Settlement Agreement.3

        The Debtor is a limited liability company formed to purchase the Property. Debtor and
Seller entered into an Agreement of Purchase and Sale dated July 17, 2019 (the “APS”) to sell
2
   The Settlement Agreement is not attached to this Disclosure Statement due to the presence of a confidentiality prov
  ision in it. In addition, although the agreement gave rise to the APS, the Debtor is not a party to the Settlement
  Agreement. However, the Debtor will make the Settlement Agreement available to the Court for an in camera
  review, should the Court deem it necessary.
3
  The $1,200,000 payment was reflected as a deduction from the sale proceeds on the settlement statement from
  Royal Abstract, the title company selected to close the transaction, which was attached to the Affidavit of Ari Tran,
  ECF Doc No. 32 as Exhibit H.
{0102980101031987.DOC;1 }
                                                           5
 19-13029-smb             Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06                            Redline of
                                  Disclosure Statement Pg 6 of 29




the Property to the Debtor for a purchase price of $27,500,000, with closing scheduled for
September 20, 2019. The Debtor’s emergency filing was precipitated by the Debtor’s need for
additional time to consummate the APS with the Seller and to avoid losing its rights under the
APS and its $100,000 deposit.

THE PLAN

        The Plan provides for (a) approval of the Exit Financing in an amount up to
$30,000,00029,750,000, which, along with an equity contribution from the Debtor’s existing
members of approximately $3,850,000 and an equity contribution from its new Churchill
member in the amount of $250,000, there will be sufficient funds to fundmake all payments
required under the Plan, including funding the Purchase Price and (b) the immediate assumption
of the APS, payments to all creditors under the Plan and Closing on the sale pursuant to the terms
of the Plan (including professionals and reserves for disputed claims), payment of the fees and
interest reserves required in connection with the proposed exit financing and the payment of the
carrying costs for the property through the maturity date of the Exit Financing. Based upon the
foregoing, upon the occurrence of the Effective Date, the Debtor will be able to immediately
close on the acquisition of the Property pursuant to the APS under the terms of the Plan.

             Upon the Closing, the Property will vest in the Post-Confirmation Debtor.

        The table below provides a summary of the classification and treatment of Claims and
Interests under the Plan. The figures set forth in the table below represent the Debtor’s best
estimate of the total amount of Allowed Claims in the Case. These estimates have been
developed by the Debtor based on an analysis of the Schedules filed by the Debtor, the Proofs of
Claims filed by Creditors and certain other documents of public record. The Bankruptcy Court
has yet to set a deadline for the filing of proofs of claim, so the amounts below are subject to
change. See “SIGNIFICANT EVENTS IN THE CHAPTER 11 CASE -- Bar Date.” Although
the Debtor believes that the amounts of the claims set forth below are substantially correct, there
can be no assurance that Claims will be allowed by the Bankruptcy Court in the amounts set forth
below:


        Class and
        Estimated               Type of Claim                                  Summary of
        Amount24                                                                Treatment

     $0.00                  Administrative Claims       Non-Voting. Subject to the provisions of article 7 of
                            (excluding Claims for       the Plan with respect to Disputed Claims, each
                            professional                Administrative Claim, to the extent not previously
                            compensation and            paid, shall be paid by the Disbursing Agent in Cash in
                            reimbursement, but          full on (i) the later of (x) the Closing Date, (y) the

24
     The amounts set forth in this schedule are not, and should not be deemed admissions by the Debtor as to the
     validity or amount of any claim and the Debtor reserves all rights to object to any claim in this case.
{0102980101031987.DOC;1 }
                                                            6
    19-13029-smb          Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06                           Redline of
                                  Disclosure Statement Pg 7 of 29




        Class and
        Estimated              Type of Claim                                  Summary of
        Amount24                                                               Treatment
                            including post-petition     date payment of such Claim is due under the terms
                            ordinary course             thereof or applicable law, or (z) three business days
                            liabilities)                after such Claim becomes an Allowed Administrative
                                                        Claim or (ii) as may be otherwise mutually agreed in
                                                        writing between the Debtor and the Holder of such
                                                        Claim; provided, however, that any Administrative
                                                        Claim incurred by the Debtor in the ordinary course
                                                        of its business shall be paid in full or performed by
                                                        the Debtor in accordance with the terms and
                                                        conditions of the particular transaction giving rise to
                                                        such Administrative Claim and any agreements
                                                        relating thereto.


    As of October 10,       Administrative Claims       Non-Voting. Each Person seeking an award by the
    2019the Effective       for Professional            Bankruptcy Court of Professional Fees shall file shall
    Date, Debtor’s          Compensation and            filea final applicationsapplication for approval of
    counsel is owed         Reimbursement               compensation and reimbursement of reasonable and
    approximately                                       necessary expenses pursuant to section 330 of the
    $40,652.00 for                                      Bankruptcy Code no later than the Administrative Bar
    fees and expenses                                   Date. Any such application timely filed shall be
    will be                                             deemed to be a Proof of Administrative Claim. No
    approximately                                       later than three days prior to the Effective Date, each
    $150,000                                            such Professional shall provide the Disbursing Agent
                                                        with an estimate of the total amount of compensation
                                                        and expenses for which such Professional expects to
                                                        seek final compensation pursuant to section 330 of the
                                                        Bankruptcy Code. Such estimates shall include
                                                        estimated sums for the preparation and prosecution of
                                                        any such application. Unless otherwise agreed by
                                                        such claim holder in writing, on the Effective Date the
                                                        Disbursing Agent shall segregate sufficient cash to
                                                        pay all such estimated compensation and expenses in
                                                        full. Objections to any Professional’s application for
                                                        compensation or reimbursement must be filed and
                                                        served upon such Professional, and the Disbursing
                                                        Agent, in accordance with the Bankruptcy Rules. Any
                                                        such objection not timely filed and served shall be
                                                        deemed to have been waived.

    Class 1                 General Unsecured           Unimpaired. On the Effective Date, or as soon
    $1,193,861.363$5        Claims                      thereafter as is reasonably practicable, except to the
    93,861.365.                                         extent that a holder of an Allowed General Unsecured
3
    Includes5 Excludes $600,000 claim of Churchill Real Estate, which is scheduled as contingent and disputed.
{0102980101031987.DOC;1 }
                                                           7
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06                  Redline of
                                Disclosure Statement Pg 8 of 29




     Class and
     Estimated                 Type of Claim                        Summary of
     Amount24                                                        Treatment
                                               Claim agrees to less favorable treatment of such
                                               Allowed General Unsecured Claim or has been paid
                                               before the Effective Date, each holder of an Allowed
                                               General Unsecured Claim shall receive, in full and
                                               final satisfaction of such Claim, Cash equal to the
                                               Allowed amount of such Claim plus accrued
                                               post-petition interest at the Federal Judgment Rate on
                                               the Effective Date.


 Class 2                    Interest Holders   Unimpaired. On the Effective Date, or as soon
                                               thereafter as is reasonably practicable, except to the
                                               extent that an Interest Holder agrees to less favorable
                                               treatment, the holder of such Allowed Equity Interest
                                               shall retain such Interest.



CONFIRMATION OF THE PLAN

               Pursuant to sections 1125 and1128 of the Bankruptcy Code, the United States
Bankruptcy Court for the Eastern District of New York has scheduled a hearing to consider
Confirmation of the Plan and final approval of the Disclosure Statement, on [ ], 2019 at 10:00
a.m., Eastern Standard Time, in the United States Bankruptcy Court, One Bowling Green, New
York, New York 10004. Objections, if any, to Confirmation of the Plan or final approval of the
Disclosure Statement shall be filed and served on or before , 2019 at 5:00 p.m. (the “Objection
Deadline”).

              At the Confirmation Hearing, the Bankruptcy Court will determine whether the
requirements of section 1129(a) of the Bankruptcy Code have been satisfied, in which event the
Bankruptcy Court will enter an order confirming the Plan. The Debtor intends to seek
Confirmation of the Plan at the Confirmation Hearing. The Debtor believes that the Plan
satisfies all applicable requirements of section 1129(a) of the Bankruptcy Code.
Confirmation makes the Plan binding upon the Debtor, all Creditors and other parties regardless
of whether they have accepted the Plan.

               As of the Effective Date, all Holders of Claims and Interests will be precluded
from asserting any Claim against the Debtor, the Property, or its other assets or other Interests in
the Debtor based on any transaction or other activity of any kind that occurred before the
Confirmation Date except as otherwise provided in the Plan.

NO VOTING – SUMMARY
{0102980101031987.DOC;1 }
                                                  8
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06           Redline of
                                Disclosure Statement Pg 9 of 29




THE PLAN PROVIDES FOR PAYMENT IN FULL TO EACH CLASS OF CREDITORS
OR OTHERWISE DOES NOT IMPAIR THE CLAIMS OF CREDITORS OR INTEREST
HOLDERS. AS EACH CLASS OF CLAIMS OR INTERESTS IS UNIMPAIRED AND
THE HOLDERS OF SUCH CLAIMS OR INTERESTS ARE NOT BEING SOLICITED,
ARE NOT ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN AND ARE
DEEMED TO HAVE ACCEPTED THE PLAN.

NOTICE TO HOLDERS OF CLAIMS AND INTERESTS

               This Disclosure Statement and the accompanying notification of non-voting status
is being furnished by the Debtor to the Debtor’s known Creditors pursuant to section 1125(b) of
the Bankruptcy Code. A copy of the Plan is included in this package and is incorporated herein
by reference.

THIS DISCLOSURE STATEMENT HAS BEEN PREPARED BY THE DEBTOR. THE
STATEMENTS AND OPINIONS SET FORTH HEREIN ARE THOSE OF THE
DEBTOR, AND NO OTHER PARTY HAS ANY RESPONSIBILITY WITH RESPECT
THERETO.

THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
WITH SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016 OF THE
FEDERAL RULES OF BANKRUPTCY PROCEDURE, AND NOT NECESSARILY
IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER
NONBANKRUPTCY LAW. THIS DISCLOSURE STATEMENT WAS PREPARED
TO PROVIDE HOLDERS OF CLAIMS AGAINST THE DEBTOR WITH
“ADEQUATE INFORMATION” (AS DEFINED IN THE BANKRUPTCY CODE) SO
THAT THEY CAN MAKE AN INFORMED JUDGMENT ABOUT THE PLAN.

THE PLAN HAS NOT BEEN APPROVED OR DISAPPROVED BY ANY
BANKRUPTCY COURT, THE SECURITIES AND EXCHANGE COMMISSION OR
ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED
UPON THE FAIRNESS OR MERITS OF THE PLAN OR UPON THE ACCURACY OR
ADEQUACY OF THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

               The historical information concerning the Debtor has been prepared using the
Debtor’s books and records and certain filings made with the Bankruptcy Court. The estimates
of Claims set forth herein may vary from the final amounts of Claims allowed by the Bankruptcy
Court. While every effort has been made to ensure the accuracy of all such information, except as
noted in the Disclosure Statement, the information presented herein is unaudited and has not
been examined, reviewed or compiled by the Debtor’s independent public accountants.
{0102980101031987.DOC;1 }
                                                9
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06             Redline of
                               Disclosure Statement Pg 10 of 29




                Notwithstanding any provision of the Plan to the contrary, definitions and
descriptions contained herein respecting pre-Petition Date documents, agreements, or claims are
provided solely for the purpose of identification and classification thereof and do not constitute
an admission by the Debtor of the existence, validity, allowance, or amount of any such claim,
document or agreement. The Debtor expressly reserves the right to challenge the existence,
validity, allowance, or amount of any such claim, document or agreement.

                This Disclosure Statement contains a summary of certain provisions of the Plan
and the transactions contemplated thereunder, as well as descriptions of certain other related
documents. While the Debtor believes that these summaries are fair and accurate, such
summaries are qualified to the extent that they do not set forth the entire text of such documents.
Reference is made to the Plan and the documents referred to herein and therein for a complete
statement of the terms and provisions thereof. In the event of any inconsistency between the
terms of the Plan and this Disclosure Statement, the terms of the Plan shall be controlling. In
reviewing the Plan and this Disclosure Statement, the reader should give special attention to
“RISK FACTORS.” No statements or information concerning the Debtor, the Properties, or its
other assets, results of business operations or financial condition are authorized by the Debtor
other than as set forth in this Disclosure Statement and the exhibits hereto.

                The statements contained in this Disclosure Statement are made as of the date
hereof unless another time is specified herein. The delivery of this Disclosure Statement shall
not create, under any circumstances, an implication that there has been no change in the facts set
forth herein since the date hereof.

                No Person has been authorized to use or promulgate any information concerning
the Debtor or its business or the Plan, other than the information contained in this Disclosure
Statement and the exhibits hereto. You should not rely on any information relating to the Debtor
or its business or the Plan other than that contained in this Disclosure Statement and the exhibits
hereto.

                               PROPONENT’S RECOMMENDATION

               In the Debtor’s opinion, the treatment of Creditors under the Plan which provides
for payment in full on account of their claims provides Creditors with at least as much as they
would be entitled to receive in a liquidation under Chapter 7. See “ALTERNATIVES TO THE
PLAN.” The Plan as proposed provides for payment in full to each class of creditors and the
conveyance of the Properties to the Debtor.

THE DEBTOR BELIEVES THAT CONFIRMATION OF THE PLAN IS IN THE BEST
INTERESTS OF CREDITORS.



{0102980101031987.DOC;1 }
                                                10
    19-13029-smb          Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06                            Redline of
                                 Disclosure Statement Pg 11 of 29




                             SIGNIFICANT EVENTS IN THE CHAPTER 11 CASE

RETENTION OF PROFESSIONALS

               Section 327(a) of the Bankruptcy Code provides that the Debtor, with the court’s
approval, may employ one or more accountants or other professional persons that do not hold or
represent an interest adverse to the estate and that are disinterested persons to represent or assist
the Debtor in carrying out its duties under the Bankruptcy Code. 11 U.S.C. § 327(a).

              TheOn October 10, 2019, the Debtor will seeksought authority from the Court to
retain the law firm of Robinson Brog Leinwand Greene Genovese & Gluck P.C., as its
bankruptcy counsel. The application was granted pursuant to an Order entered on October 17,
2019.

MOTION TO DISMISS

                On October 3, 2019, QPS filed a motion to dismiss the chapter 11 case or
alternatively for relief from the automatic stay. A hearing on the motion is currently scheduled
forwas held on October 29, 2019 and the motion to dismiss was denied by the Bankruptcy Court.

BAR DATE

               In accordance with the requirements of section 521 of the Bankruptcy Code and
Bankruptcy Rule 1007, the Debtor has filed its Schedules, including schedules of all of its known
creditors and the amounts and priorities of the Claims the Debtor believes are owed to such
creditors. Pursuant to section 501 of the Bankruptcy Code, any creditor may file a Proof of
Claim and, unless disputed, such filed Proof of Claim supersedes the amount and priority set
forth in the Debtor’s schedules. By order of the Bankruptcy Court dated October 7, 2019,
November 18. 2019 was set as the last day for creditors to file Proofs of Claim in the Debtor’s
Chapter 11 case.

               As a result of the Bar Date having been set after the date fixed for the
confirmation hearing, the Debtor has had to make a good faith estimate of the claim that may be
submitted by QPS as a result of the closing not proceeding on September 20, 2019 and instead
proceeding as later as November 27, 2019, 69 days later.6 The Debtor’s sources and Uses
annexed hereto as Exhibit A shows an estimate of this claim to be $344,977, consisting o0f
estimated reasonable legal fees of $55,000, real estate taxes and water charges of $40,159,
insurance costs of $3,781 and interest in the amount of $246,037 on the sales proceeds at the
prime rate for 69 days. This amount or any different amount asserted by QPS may be subject to
dispute by the Debtor.
6
    Although November 27, 2019 is an outside date stipulated to by the parties, the Debtor may well seek to proceed
    immediately after entry of the Confirmation Order in the absence of any stay.
{0102980101031987.DOC;1 }
                                                          11
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06             Redline of
                               Disclosure Statement Pg 12 of 29




               There can be no assurance that the Allowed Claims as determined by the
Bankruptcy Court will be in the amounts and priorities stated in the Schedules filed by the
Debtor or the Proofs of Claim filed by the Creditors.

OPERATING REPORTS

               Pursuant to the requirements of the Office of the United States Trustee for the
Southern District of New York, the Debtor is responsible for the filing of monthly operating
reports with the Bankruptcy Court detailing the results of the Debtor’s ongoing business
operations. Monthly reports are filed regularly.

                                    SUMMARY OF THE PLAN

               The following summary of the terms of the Plan is qualified in its entirety by
reference to the provisions of the Plan, a copy of which accompanies this Disclosure Statement
and which is incorporated herein by reference.

Classification of Claims

               Article 3 of the Plan classifies the various Claims against the Debtor into one (1)
class of Claims and one (1) Class of Interests:

                 Class 1 – General Unsecured Claims
                 Class 2 – Interests

Claims in Class 1 and Interests in Class 2 are unimpaired under the Plan. The votes of Holders of
Claims in Classes 1 and 2 and Interests in Class 3 are therefore NOT being solicited, are NOT
entitled to vote to accept or reject the Plan and are deemed to have accepted the Plan. As set
forth in Article 2 of the Plan, pursuant to section 1123(a)(1) of the Bankruptcy Code, certain
Administrative Claims against the Debtor have not been classified. See “SUMMARY OF THE
PLAN -- Treatment of Non-Classified Claims.”

TREATMENT OF CLAIMS CLASSIFIED UNDER THE PLAN

                Article 4 of the Plan provides for the treatment of the Claims and Interests
classified in Article 3 of the Plan.

              Class 1 - Unsecured Claims. On the Effective Date, or as soon thereafter as is
reasonably practicable, except to the extent that a holder of an Allowed General Unsecured
Claim agrees to less favorable treatment of such Allowed General Unsecured Claim or has been
paid before the Effective Date, each holder of an Allowed General Unsecured Claim shall


{0102980101031987.DOC;1 }
                                                12
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06            Redline of
                               Disclosure Statement Pg 13 of 29




receive, in full and final satisfaction of such Claim, Cash equal to the Allowed amount of such
Claim plus accrued post-petition interest at the Federal Judgment Rate on the Effective Date.

               Class 2 – Interests. On the Effective Date, or as soon thereafter as is reasonably
practicable, except to the extent that an Interest Holder agrees to less favorable treatment, the
holder of such Allowed Equity Interest shall retain such Interest.

TREATMENT OF NON-CLASSIFIED CLAIMS

               Pursuant to section 1123(a)(1) of the Bankruptcy Code, the Plan does not classify
Administrative Claims entitled to priority treatment under section 507(a)(2) of the Bankruptcy
Code or Claims of Governmental Units entitled to priority pursuant to section 507(a)(8) of the
Bankruptcy Code. Article 2 of the Plan provides for the manner of treatment of such
non-classified Claims.

                Administrative Claims. Subject to the provisions of article 7 of the Plan with
respect to Disputed Claims, each Administrative Claim, to the extent not previously paid, shall
be paid by the Disbursing Agent in Cash in full on (i) the later of (x) the Closing Date, (y) the
date payment of such Claim is due under the terms thereof or applicable law, or (z) three
business days after such Claim becomes an Allowed Administrative Claim or (ii) as may be
otherwise mutually agreed in writing between the Debtor and the Holder of such Claim;
provided, however, that any Administrative Claim incurred by the Debtor in the ordinary course
of its business shall be paid in full or performed by the Debtor in accordance with the terms and
conditions of the particular transaction giving rise to such Administrative Claim and any
agreements relating thereto.

               Article 2 of the Plan sets a final date for the filing of Administrative Claims
against the Debtor. The Administrative Bar Date is the first Business Day that is 30 days after
the Effective Date.

               Bankruptcy Fees. All fees and charges assessed against the Debtor under section
1930 of title 28 of the United States Code and any applicable interest thereon shall be paid in
Cash in full as required by statute, and, until the closing, conversion or dismissal of this case,
whichever is earlier, the Post-Confirmation Debtor shall continue to be responsible for the
payment of any such fees and charges.

                Professional Fees. Section 330 of the Bankruptcy Code sets the standard for the
determination by the Bankruptcy Court of the appropriateness of fees to be awarded to
Professionals retained by a Debtor in a case under the Bankruptcy Code. In general, “bankruptcy
legal services are entitled to command the same competency of counsel as other cases. In that
light, the policy of this section is to compensate attorneys and other professionals serving in a
case under title 11 at the same rate as the attorney or other professional would be compensated
for performing comparable service other than in a case under title 11.” 124 Cong. Rec. H11091
(Daily ed. Sept. 28, 1978).
{0102980101031987.DOC;1 }
                                               13
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06                  Redline of
                               Disclosure Statement Pg 14 of 29




               With respect to Professionals’ Fees, the Plan provides that, subject to the approval
of compensation and reimbursement of expenses pursuant to sections 330 and 331 of the
Bankruptcy Code, the Debtor shall pay the Administrative Claims held by Bankruptcy
Professionals as follows:

               No later than three days prior to the Effective Date, each Professional shall
provide the Debtor with an estimate of the total amount of compensation and expenses for which
such Professional expects to seek final compensation pursuant to section 330 of the Bankruptcy
Code. Such estimates shall include estimated sums for the preparation and prosecution of any
application for final compensation. Upon the receipt of such notice, Debtor shall segregate
sufficient cash to pay all such estimated compensation and expenses in full unless otherwise
agreed to by the Debtor and such Professionals; provided, however, that the failure of a
Professional to provide such an estimate shall relieve the Debtor of its obligation to segregate
funds for the payment therefore, but shall not relieve the Debtor of the obligation with respect to
any allowed compensation and expense reimbursement.

               All Professionals shall file final applications for approval of compensation and
reimbursement of reasonable and necessary expenses pursuant to section 330 of the Bankruptcy
Code no later than the Administrative Bar Date. Any such application timely filed shall be
deemed to be a Proof of Administrative Claim. No later than three days prior to the Effective
Date, each such Professional shall provide the Disbursing Agent with an estimate of the total
amount of compensation and expenses for which such Professional expects to seek final
compensation pursuant to section 330 of the Bankruptcy Code. Such estimates shall include
estimated sums for the preparation and prosecution of any such application. Unless otherwise
agreed by such claim holder in writing, on the Effective Date the Disbursing Agent shall
segregate sufficient cash to pay all such estimated compensation and expenses in full. Objections
to any Professional’s application for compensation or reimbursement must be filed and served
upon such Professional, and the Disbursing Agent, in accordance with the Bankruptcy Rules.
Any such objection not timely filed and served shall be deemed to have been waived.

DISPUTED CLAIMS

              Article 7 of the Plan contains a mechanism for resolving disputes concerning the
amount of certain Claims asserted against the Debtor by any Entity.

                 Time to Object. Unless otherwise ordered by the Bankruptcy Court, objections
to the allowance of any Claim filed may be filed no later than the later to occur of (i) 60 days
after the Effective Date or (ii) 60 days after the date such Proof of Claim is filed. Until the
earlier of (i) the filing of an objection to a Proof of Claim or (ii) the last date to file objections to
Claims as established by the Plan or by Final Order, Claims shall be deemed to be Disputed in
their entirety if, (i) the amount specified in a Proof of Claim exceeds the amount of any
corresponding Claim listed in the Schedules; (ii) any corresponding Claim listed in the Schedules

{0102980101031987.DOC;1 }
                                                   14
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06             Redline of
                               Disclosure Statement Pg 15 of 29




has been scheduled as disputed, contingent or unliquidated; or (iii) no corresponding Claim has
been listed in the Schedules.

DISTRIBUTIONS UNDER THE PLAN

               Article 7 contains provisions governing the making of distributions on account of
Claims. In general, any payments, distributions or other performance to be made pursuant to the
Plan on account of any Allowed Claim shall be deemed to be timely made if made on or within
five days following the later of (i) the Closing Date or (ii) the expiration of any applicable
objection deadline with respect to such Claim or (iii) such other time as provided in the Plan. All
Cash payments to be made by the Debtor pursuant to the Plan shall be made by check drawn on a
domestic bank.

                Disbursing Agent. Except for payments to be made by the title company at the
Closing, the Disbursing Agent shall distribute all Cash or other property to be distributed under
the Plan and may employ or contract such third parties as may be necessary to assist in or
perform the distribution of Cash or other property under the Plan. Pending the final distribution
of all sums distributable under the terms of the Plan (including the delivery to the Debtor of
unclaimed distributions pursuant to section 7.14 of the Plan), the Disbursing Agent shall have
full authority to sign checks on any bank account of the Debtor to the extent necessary to make
any payment or distribution contemplated by the Plan.

               Method of Payment. Unless otherwise expressly agreed, in writing, all Cash
payments to be made pursuant to the Plan shall be made by check drawn on a domestic bank or
by wire transfer.

UNCLAIMED DISTRIBUTIONS

                Any Cash or other property to be distributed under the Plan shall revert to the
Post-Confirmation Debtor if it is not claimed by the Entity entitled thereto before the later of (i)
90 days after the distribution date or (ii) 60 days after an Order allowing the Claim of that Entity
becomes a Final Order or is otherwise Allowed.

DISTRIBUTIONS WITH RESPECT TO DISPUTED CLAIMS

               No Distribution Pending Allowance. Notwithstanding any other provision of
the Plan, no payment or distribution of any kind shall be made with respect to any portion of a
Disputed Claim unless and until all objections to such Claim are resolved by Final Order.
However, the Disbursing Agent shall segregate Cash equal to 100% of the amount which would
be distributed on account of such Disputed Claim if such Claim had been an Allowed Claim but
for the pendency of the objection.



{0102980101031987.DOC;1 }
                                                15
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06             Redline of
                               Disclosure Statement Pg 16 of 29




              Until the dispute over the claim is resolved, the Disbursing Agent shall also
segregate any interest or dividends earned upon such amount it is holding on account of such
Disputed Claim.

              Distribution After Allowance. Within 30 days after the entry of a Final Order
resolving an objection to a Disputed Claim, the Disbursing Agent shall distribute all Cash or
other property held in escrow with respect to such claim, including any interest, dividends or
proceeds thereof, to which a holder is then entitled with respect to any formerly Disputed Claim
that has become an Allowed Claim. Any segregated amounts remaining after all Disputed
Claims have been resolved will be retained by the Debtor.

SURRENDER OF INSTRUMENTS

              No Creditor that holds a note or other instrument evidencing such Creditor’s
Claim may receive any distribution with respect to such Claim unless and until the note or other
instrument evidencing such Claim is surrendered pursuant to the provisions of section 7.12 of the
Plan. That section also contains specific provisions governing lost, stolen, or mutilated notes and
instruments, including the requirement that reasonable indemnification be provided to the
Post-Confirmation Debtor or Disbursing Agent for such exchange.

COMPLIANCE WITH TAX REQUIREMENTS

                In connection with the Plan, the Post-Confirmation Debtor shall comply with all
withholding and reporting requirements imposed by federal, state and local taxing authorities and
distributions under the Plan shall be subject to such withholding and reporting requirements.

EFFECTIVE DATE

              The Effective Date of the Plan is defined as the first Business Day after the
Confirmation Order has been entered. It is intended that the Debtor will close on the Contract
immediately after the Effective Date has occurred but, in all events, no later than November
1927, 2019.

CONDITIONS TO THE EFFECTIVE DATE

          The Confirmation Order must be entered by the Court and not be the subject of a
stay.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES




{0102980101031987.DOC;1 }
                                                16
    19-13029-smb        Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06                        Redline of
                               Disclosure Statement Pg 17 of 29




                On the Effective Date, the Debtor shall be authorized to assumeperform its
obligations under the APS. At Closing, the balance of the Purchase Price shall be paid to QPS as
set forth in the APS. In accordance with section 108(b) of the Bankruptcy Code, the Debtor has
the right to perform under the APS by curing any default under the APS and close on the
acquisition of the Property thereunder on or prior to November 1927, 2019.7

                Except to the extent that less favorable treatment has been agreed to by the
non-Debtor party or parties to an Executory Contract or Unexpired Lease to be assumed pursuant
to the Plan, any monetary defaults arising under such executory contract or unexpired lease shall
be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of the appropriate
amount (the “Cure Amount”) in full in Cash on at the Closing; or (ii) the date on which any Cure
Dispute relating to such Cure Amount has been resolved (either consensually or through judicial
decision).

                In the event of a dispute (each, a “Cure Dispute”) regarding: (i) the Cure Amount;
(ii) the ability of the Post-Confirmation Debtor to provide “adequate assurance of future
performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
Contract or Unexpired Lease to be assumed; or (iii) any other matter pertaining to the proposed
assumption, the cure payments required by section 365(b)(1) of the Bankruptcy Code shall be
made following the entry of a Final Order resolving such Cure Dispute and approving the
assumption. To the extent a Cure Dispute relates solely to the Cure Amount, the applicable
Debtor may assume and/or assume and assign the applicable contract or lease prior to the
resolution of the Cure Dispute provided that such Debtor reserves Cash in an amount sufficient
to pay the full amount asserted as the required cure payment by the non-Debtor party to such
Executory Contract or Unexpired Lease (or such smaller amount as may be fixed or estimated by
the Court). To the extent the Cure Dispute is resolved or determined against the
Post-Confirmation Debtor, the Post-Confirmation Debtor may reject the applicable Executory
Contract or Unexpired lease after such determination, and the counterparty may thereafter file a
proof of claim.

THE POST-CONFIRMATION DEBTOR

        The Debtor shall continue in existence post-confirmation. AfterPrior to confirmation and
the acquisition of the PlanProperty, Greg Segal and Alex Adjmi will continue to manage the day
to day affairs of the Debtor and Jay Russ will continue to be responsible for major decisions as
set forth in the Debtor’s pre-petition operating agreement.

      After the transfer of the Property has been consummated, the Debtor shall enter into an
amended and restated operating agreement8 pursuant to which Churchill SP-QPS LLC (the
“Churchill Member”) shall be a fifty (50%) percent member and DS Partners LIC LLC (the “DS
7
  The time to close has been extended by agreement of the parties from November 19, 2019 to November 27, 2019 in
   accordance with a stipulation “so ordered” by the Court on November 6, 2019. ECF Doc. No.38.
8
  Attached as Exhibit B is the proposed amended and restated operating agreement which will be executed
  substantially form as annexed hereto.
{0102980101031987.DOC;1 }
                                                      17
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06             Redline of
                               Disclosure Statement Pg 18 of 29




Member”) shall be a fifty (50%) percent partner. DS Partners LIC LLC shall be owned 75% by
Gary Segal and 25% by Spencer Laney, LLC. The DS Member shall be the Managing Member
subsequent to the acquisition of the Property, provided, however, that all major decisions shall
require unanimous consent of the members so long as the Exit Financing remains outstanding.

                                IMPLEMENTATION OF THE PLAN

               Implementation. The Debtor shall take all necessary steps, and perform all
necessary acts, to consummate the terms and conditions of the Plan including but not limited to:
(a) closing on the Exit Financing, (b) performing under the APS, (c) distributing the remaining
Exit Financing proceeds, Equity Contribution and Churchill Equity Contribution to pay Creditors
under the Plan. The Confirmation Order shall contain appropriate provisions, consistent with
section 1142 of the Bankruptcy Code, directing the Debtor and any other necessary party to
execute or deliver or to join in the execution or delivery of any instrument required to effect a
transfer of property by the estate or by any non-debtor third party, required by the Plan and to
perform any act, including the satisfaction of any lien, that is necessary for the consummation of
the Plan.

                Mechanism of Plan Funding. Funding for the Plan shall come from the
proceeds of the Exit Financing. In connection therewith, and other than the balance of the
Purchase Price due to QPS which shall be paid at Closing, payments and distributions to be made
under the Plan to the holders of Administrative Claims, Priority Tax Claims, Bankruptcy Fees,
and Unsecured Claims, shall be made on the Effective Date by the Disbursing Agent or, with
respect to Debtor’s professionals, pursuant to Bankruptcy Court Order.               , the Equity
Contribution and the Churchill Equity Contribution. Prior to Confirmation of the Debtor’s Plan,
the Debtor’s members and Churchill will negotiate and agree on the terms of an amended and
restated operating agreement to take effect subsequent to the Debtor’s acquiring title to the
Property under the APS. In addition, the Debtor’s members shall put into escrow with the
Disbursing Agent fifty (50%) percent of the membership interests of the Debtor which interests
shall be transferred to Churchill immediately after the delivery of the deed to the Property to the
Debtor.




{0102980101031987.DOC;1 }
                                                18
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06            Redline of
                               Disclosure Statement Pg 19 of 29




        Prior to Confirmation, Churchill shall fund the Exit Loan by depositing the loan proceeds
with the Disbursing Agent and the Debtor shall execute and deposit with the Disbursing Agent
the Exit Financing Loan Documents to be effective upon the delivery of the Deed to the Debtor.
When notified that the title company is ready to close, the Disbursing Agent shall transfer the
loan proceeds to the title company to be disbursed to the Seller and the Exit Lender as required
for the Debtor to acquire the Property and Churchill to acquire a first lien on the Property in
accordance with its Exit Financing Loan Documents. Upon being notified by the title company
that the closing has occurred, the Amended and Restated Operating Agreement of AAGS shall be
effective without further action of or authorization by any of the Debtor’s members and the fifty
(50%) percent membership interests in the Debtor deposited with the Disbursing Agent shall be
transferred to Churchill-SP QPS LLC without further action of or authorization by any of the
Debtor’s members.

       The balance of the funds held by the Disbursing Agent in excess of those necessary to pay
for the acquisition of the Property and the expenses of the Exit Loan shall be held by the
Disbursing Agent to fund the payments to creditors under the Plan, to fund the reserve for
professional fees required by the Plan and fund any reserve for disputed claims. The balance of
the funds remaining after the funding of the Plan shall be returned to the Debtor to pay operating
expenses of the Debtor from the Effective Date of the Plan through the maturity date of the Exit
Loan.

       Parties in interest are directed to the attached Exhibit A setting forth the Sources and
Uses of cash under the Plan described in this paragraph.



              Vesting of Assets. Upon Confirmation, the Debtor shall be authorized to close on
the Exit Financing and assume the APS. Upon the Closing, the Property shall vest in the
Post-Confirmation Debtor, free and clear of all liens, Claims and encumbrances, subject only to
the mortgage granted in favor of the lender pursuant to the Exit Financing. As of the Closing,
any and all Liens, Claims and encumbrances that have not been expressly preserved under the
Plan shall be deemed extinguished. Any other assets of the Debtor shall vest in the
Post-Confirmation Debtor free and clear of all Liens, Claims and encumbrances.

               Execution of Documents. (a) Upon entry of the Confirmation Order, the
Debtor/Post-Confirmation Debtor and any necessary party thereto, shall execute, release and
deliver all documents reasonably necessary to consummate the transactions contemplated by the
terms and conditions of the Plan.

              (b) Pursuant to sections 105, 1141(c) and 1142(b) of the Bankruptcy Code,
Debtor/Post-Confirmation Debtor shall be authorized to execute, in the name of any necessary
party any estoppel certificate, or any notice of satisfaction, release or discharge of any Lien,
Claim or encumbrance (including, any Lien, Claim or encumbrance that is to be released and
{0102980101031987.DOC;1 }
                                               19
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06             Redline of
                               Disclosure Statement Pg 20 of 29




satisfied upon the Debtor’s compliance with the provisions of article 4 of the Plan) not expressly
preserved in the Plan and deliver such notices to any and all federal, state and local governmental
agencies or departments for filing and recordation, and the Confirmation Order shall expressly so
provide.

                Filing of Documents. Pursuant to sections 105, 1141(c) and 1142(b) of the
Bankruptcy Code, each and every federal, state and local governmental agency or department,
shall be directed to accept and record any and all documents and instruments necessary, useful or
appropriate to effectuate, implement and consummate the transactions contemplated by the Plan,
and any and all notices of satisfaction, release or discharge or assignment of any Lien, Claim or
encumbrance not expressly preserved by the Plan.

               Distributions. Except as set forth elsewhere in the Plan, all payments required to
be made under the Plan shall be made by the Disbursing Agent for disbursement in accordance
with the terms of the Plan.

PRESERVATION OF RIGHTS OF ACTION

                The Debtor shall retain, and in accordance with its determination of the best
interest of the estate, may enforce any claims, rights and causes of action (i) arising under
sections 544 through 550 of the Bankruptcy Code or (ii) belonging to the Debtor as of the
Petition Date, or the Estate, and arising under any provision of state or federal law, or any theory
of statutory or common law or equity.

EXEMPTION FROM TRANSFER TAXES, MORTGAGE RECORDING TAXES, OR SIMILAR TAXES

                To the maximum extent provided by section 1146(a) of the Bankruptcy Code, the
issuance, transfer, or exchange of any security and the making or delivery of any instrument of
transfer under this Plan, (including any instrument of transfer executed in furtherance of the sale
contemplated by the Plan), shall not be subject to tax under any law imposing a stamp tax, real
estate Transfer Tax, mortgage recording tax or similar tax, including any such taxes due on any
sale of the Properties in connection with or in furtherance of the Plan and the funding
requirements contained herein and shall not be subject to any state, local or federal law imposing
such tax and the appropriate state or local government officials or agents shall forego collection
of any such tax or governmental assessment and accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax or governmental
assessment.

REVOCATION OF THE PLAN

               The Debtor may revoke or withdraw the Plan at any time prior to entry of the
Confirmation Order. If the Debtor revokes or withdraws the Plan, or if no Confirmation Order is
entered, the Plan shall be null and void, and nothing contained in the Plan shall constitute a

{0102980101031987.DOC;1 }
                                                20
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06              Redline of
                               Disclosure Statement Pg 21 of 29




waiver or release of any Claims by or against the Debtor; or prejudice in any manner the rights of
the Debtor in any further proceedings involving the Debtor.

RETENTION OF JURISDICTION

               The Plan contains detailed provisions providing for the retention of jurisdiction by
the Bankruptcy Court over the Case for the purposes of, inter alia, determining all disputes
relating to Claims and other issues presented by or arising under the interpretation,
implementation or enforcement of the Plan, and to determine all other matters pending on the
date of confirmation.

                                          RISK FACTORS

RISK FACTORS

                Although the Debtor believes that it will be able to meet all of the obligations that
it is undertaking pursuant to the Plan there can be no assurance that the Closing will occur. Each
Creditor and its respective advisers should consider the following factors (and other risks
considered elsewhere in this Disclosure Statement).

                Additionally, a motion to dismiss was filed by QPS, however, the Debtor intends
to vigorously oppose this motion. Despite the Debtor’s opposition to the motion to dismiss and
the filing of the Plan, there remains a possibility that QPS’s motion could be granted and the
Debtor’s chapter 11 case could be dismissed.

CONFIRMATION OF THE PLAN

            All distributions to Creditors are contingent on the Plan being confirmed by this
Court. Otherwise, the Debtor is not obligated, in any way, to make the payments required
hereunder.

OPERATIONAL/FUNDING RISKS

               The Plan as proposed calls for all payments to be made to creditors at Closing or
on the Effective Date. Therefore, the operational risks under a plan that provides for payments
over time are simply not present in this Plan. Thus, the Debtor does not believe the Plan entails
any operational or funding risk regarding payments to creditors. In addition, the monies necessary
to pay the carrying costs and pre-developments costs of the Debtor during the year from the
Effective Date through the Maturity Date of the Exit Loan have been put in escrow with the
Disbursing Agent and will be held by the Debtor subsequent to the Effective Date. Thus the
Debtor will have the funds on hand needed to pay its ongoing obligations.

                                     VOTING INSTRUCTIONS
{0102980101031987.DOC;1 }
                                                 21
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06             Redline of
                               Disclosure Statement Pg 22 of 29




              As noted herein, Claims in Class 1 and Interests in Class 2 are not impaired by the
Plan. Accordingly, Holders of Claims in Class 1 and Interests in Class 2 are deemed to have
accepted the Plan and votes of holders of Claims in Class 1 and Interests in Class 2 will not be
solicited.

                                   CONFIRMATION OF PLAN

CONFIRMATION HEARING

                The Bankruptcy Code requires that the Bankruptcy Court, after notice, hold a
hearing to consider final approval of the disclosure statement and confirmation of the Plan. The
Confirmation Hearing is scheduled to commence on [ ]November 14, 2019, at 10:00 a.m. in
the United States Bankruptcy Court, One Bowling Green, New York, New York 10004.
The Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without
further notice except for an announcement made at the Confirmation Hearing.

                Objections, if any, to final approval of the disclosure statement or
confirmation of the Plan shall be filed and served by email so as to be received on or before
November 16October 26, 20182019 at 5:00 p.m. Objections must be served upon (i) Robinson
Brog Leinwand Greene Genovese & Gluck P.C., 875 Third Avenue, 9th Fl, New York, NY
10022, Attn.: A. Mitchell Greene, Esq. (amg@robinsonbrog.com) and Fred B. Ringel
(fbr@robinsonbrog.com), and (ii) United States Trustee, 201 Varick Street, Room 1006, New
York, New York 10014 Attn: Shannon Scott, Esq. (Shannon.Scott2@usdoj.gov) and filed
electronically in accordance with the Court’s ECF procedures.

REQUIREMENTS FOR CONFIRMATION

                At the Confirmation Hearing, the Bankruptcy Court will determine whether the
requirements of section 1129 of the Bankruptcy Code have been satisfied, in which event the
Bankruptcy Court will enter an order confirming the Plan. These requirements include
determinations by the Bankruptcy Court that: (i) the Plan has classified Claims in a permissible
manner, (ii) the contents of the Plan comply with various technical requirements of the
Bankruptcy Code, (iii) the Debtor has proposed the Plan in good faith, (iv) the Debtor has made
disclosures concerning the Plan that are adequate and include information concerning all
payments made or promised in connection with the Plan and the Case, (v) the Plan is in the “best
interests” of all Creditors, (vi) the Plan is feasible, and (vii) the Plan has been accepted by the
requisite number and amount of Creditors in each Class entitled to vote on the Plan, or that the
Plan may be confirmed without such acceptances. The Debtor believes that all of these
conditions have been or will be met prior to the Confirmation Hearing.

              Best Interest Test. The so-called “best interest” test requires that each impaired
Creditor and impaired Interest Holder either (a) accepts the Plan or (b) receives or retains under
the Plan property of a value, as of the Effective Date of the Plan, that is not less than the value
{0102980101031987.DOC;1 }
                                                22
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06            Redline of
                               Disclosure Statement Pg 23 of 29




such entity would receive or retain if the Debtor was to be liquidated under chapter 7 of the
Bankruptcy Code. No class of claims is impaired pursuant to the Plan. The Plan provides for
payment in cash in full to all classes of claims.

              Liquidation Analysis. The Plan provides for payment in full to each class of
Allowed Claims. Accordingly, the Debtor believes that the Plan provides Creditors with at least
as much as they would be entitled to receive in a chapter 7 liquidation.

                Feasibility. For the Plan to be confirmed, it must be demonstrated that
consummation of the Plan is not likely to be followed by the liquidation or the need for further
financial reorganization of the Debtor unless such liquidation is set forth in the Plan. This Plan
calls for the Closing on the APS and the transfer of the Property to the Debtor. The Purchase
Price and any distributions to creditors will be funded by the proceeds of the Exit Financing
and/or any other source identified by the Post-Confirmation an equity contribution of
approximately $4.350 million. The Debtor whoand its members shall evidence their ability to
fund the Purchase Price and any other plan payments at or prior to the confirmation hearing by
depositing the funds with the Disbursing Agent. Therefore, Debtor submits there are funds
sufficient to satisfy all of the Debtor’s Allowed Claims.

               After the Closing, the Debtor intends on developing the Property into a two story,
54,000 square foot retail building located on a 27,200 square foot southwest corner lot. The
property will have 27,000 square feet of parking space on the roof with 180 parking spaces. The
Debtor has estimated it will incur $500,000 in pre-development expenses (or which $50,000 is
for contingency). The pre-development budget is needed to obtain drawings and get approvals to
demolish two floors of the building to conform top present zoning as well as to design the
building for a new retail tenant use. There are no zoning changes or governmental approvals
needed to achieve the Debtor’s development objectives.

                 The Debtor does not anticipate generating income from the Property to pay for
the carrying costs and development of the Property and therefore the Debtor’s members have
contributed funds sufficient to pay the costs to develop the Property and fund its carrying costs
through the maturity date of the loan. Attached to the Disclosure Statement as Exhibit A is a
proposed use of funds which sets forth the sums necessary for payment of the Debtor’s
operations subsequent to the Effective Date until the maturity of the Exit Financing one (1) year
from the Effective Date.

               Upon the maturity of the Exit Financing, the Debtor intends on refinancing the
Exit Financing Loan Documents. Should the Debtor be unable to find refinancing upon maturity
of the Exit Financing, the Plan provides that the Property will be turned over to the Exit Lender.




{0102980101031987.DOC;1 }
                                               23
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06       Redline of
                               Disclosure Statement Pg 24 of 29




                                  EFFECT OF CONFIRMATION

RELEASES

                Except as otherwise provided in the Plan, upon the Effective Date, in
consideration of the Cash and other property to be distributed to or on behalf of the
holders of Claims and Interests under the Plan, the Plan shall be deemed to resolve all
disputes and constitute a settlement and release, between and among the Debtor, on the one
hand, and each Creditor and Interest Holder, on the other, from any claim or liability,
whether legal, equitable, contractual, secured, unsecured, liquidated, unliquidated,
disputed, undisputed, matured, unmatured, fixed or contingent, known or unknown, that
the Debtor, its Creditors or Interest Holders ever had or now have through the Effective
Date in connection with their Claim or Interest (including, without limitation, any claims
the Debtor may assert on its own behalf or on behalf of Creditors or Interest Holders
pursuant to sections 510 and 542 through 553 of the Bankruptcy Code, any claims
Creditors or Interest Holders may have asserted derivatively on behalf of the Debtor
absent bankruptcy, any claims based on the conduct of the Debtor’s business affairs prior
or subsequent to the commencement of the Case or any claims based on the negotiation,
submission and confirmation of the Plan), provided however that nothing in the Plan or the
Confirmation Order shall effect a release of any claim for any debt owed to the United
States Government arising under the Internal Revenue Code; any state, city or
municipality arising under any state, city or municipal tax code; any environmental laws
or any criminal laws of the United States or any state, city or municipality. Nothing in the
Confirmation Order or the Plan shall enjoin the United States or any state or local
authority from bringing any claim, suit, action or other proceedings against the Released
Parties for any claim, suit or action arising under the Internal Revenue Code, any state,
city or municipal tax code, the environmental laws or any criminal laws of the United
States or any state, city or municipality. Nothing in the Confirmation Order or the Plan
shall exculpate any party from any liability to the United States Government or any of its
agencies or any state, city or municipality arising under the Internal Revenue Code, any
state, city or municipal tax code, the environmental laws or any criminal laws of the United
States or any state.

INJUNCTION

               (a) Except (i) as otherwise provided under Final Order entered by the
Bankruptcy Court or (ii) with respect to the Debtor’s obligations under the Plan, the entry
of the Confirmation Order shall forever stay, restrain and permanently enjoin with respect
to any Claim held against the Debtor as of the date of entry of the Confirmation Order (i)
the commencement or continuation of any action, the employment of process, or any act to
collect, enforce, attach, recover or offset from the Debtor, from the Properties, or from
property of the Estate that has been or is to be distributed under the Plan, and (ii) the
creation, perfection or enforcement of any lien or encumbrance against the Properties and
any property of the Estate that has been or is to be, distributed under the Plan. Except as
{0102980101031987.DOC;1 }
                                             24
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06        Redline of
                               Disclosure Statement Pg 25 of 29




otherwise provided in the Confirmation Order, the entry of the Confirmation Order shall
constitute an injunction against the commencement or continuation of any action, the
employment of process, or any act to collect, recover or offset from the Debtor, from the
Properties or from property of the Estate, any claim, any obligation or debt that was held
against the Debtor by any person or entity as of the Confirmation Date except pursuant to
the terms of this Plan. The entry of the Confirmation Order shall permanently enjoin all
Creditors, their successors and assigns, from enforcing or seeking to enforce any such
Claims.

LIMITATION OF LIABILITY

                 To the maximum extent permitted under Section 1125(e) of the Bankruptcy
Code, neither the Released EntitiesDebtor nor any of theirits respective officers, directors,
or employees (acting in such capacity) nor any professional person employed by any of
them, shall have or incur any liability to any entity for any action taken or omitted to be
taken in connection with or related to the formulation, preparation, dissemination,
Confirmation or consummation of the Plan, the Disclosure Statement or any contract,
instrument, release or other agreement or document created or entered into, or any other
action taken or omitted to be taken in connection with the Plan, except in the case of fraud,
gross negligence, willful misconduct, malpractice, breach of fiduciary duty, criminal
conduct, unauthorized use of confidential information that causes damages, or ultra vires
acts. Nothing in this Section 8.2 shall limit the liability of the Debtor’s professionals
pursuant to Rule 1.8 (h)(1) of the New York State Rules of Professional Conduct. Nothing
in the Plan or the confirmation order shall effect a release of any claim by the United States
Government or any of its agencies or any state and local authority whatsoever, including,
without limitation, any claim arising under the Internal Revenue Code, the environmental
laws or any criminal laws of the United States or any state and local authority against the
Debtor or any of its respective members, shareholders, officers, directors, employees,
attorneys, advisors, agents, representatives and assigns, nor shall anything in the Plan
enjoin the United States or any state or local authority from bringing any claim, suit, action
or other proceedings against the Debtor or any of its respective members, shareholders,
officers, directors, employees, attorneys, advisors, agents, representatives and assigns for
any liability whatever, including without limitation, any claim, suit or action arising under
the Internal Revenue Code, the environmental laws or any criminal laws of the United
States or any state or local authority, nor shall anything in this Plan exculpate Debtor or
any of its respective members, shareholders, officers, directors, employees, attorneys,
advisors, agents, representatives and assigns from any liability to the United States
Government or any of its agencies or any state and local authority whatsoever, including
liabilities arising under the Internal Revenue Code, the environmental laws or any criminal
laws of the United States or any state and local authority..

DISCHARGE.


{0102980101031987.DOC;1 }
                                             25
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06              Redline of
                               Disclosure Statement Pg 26 of 29




        On the Confirmation Date of this Plan, the Debtor will be discharged from any debt
that arose before confirmation of this Plan, subject to the occurrence of the Effective Date,
only to the extent specified in §1141(d)(1)(A) of the Code, except that the Debtor and the
Post-Confirmation Debtor will not be discharged of any debt: (i) imposed by this Plan; (ii)
of a kind specified in §1141(d)(6)(A); or (iii) of a kind specified in §1141(d)(6)(B).

                                   ALTERNATIVES TO THE PLAN

                If the Plan is not confirmed by the Bankruptcy Court, the alternatives may include
(a) liquidation of the Debtor under chapter 7 of the Bankruptcy Code; (b) the formulation,
promulgation and confirmation of an alternative plan of reorganization premised upon exit
financing, or a sale of the Debtor’s contract rights; or (c) dismissal of the Debtor’s case.

              The Plan proposes payment in full to all classes of claims and therefore the Plan
provides a recovery to all Creditors equal to or greater than would be obtainable in a chapter 7
liquidation.

                            CERTAIN FEDERAL INCOME TAX CONSEQUENCES

                The following summary of certain U.S. Federal income tax consequences is for
informational purposes only and is not a substitute for careful tax planning and advice based
upon the particular circumstances pertaining to each holder of an Allowed Claim. Each holder of
an Allowed Claim is urged to consult his own tax advisors. This summary does not cover all
potential U.S. federal income tax consequences that could possibly arise under the Plan and does
not address the Plan’s U.S. federal income tax consequences for any holder of an Allowed Claim
that is a partnership (or other pass-through entity) or otherwise subject to special tax rules.

               The Debtor has not requested any ruling from the Internal Revenue Service or any
other taxing authority with respect to such matters nor will the Debtor, with respect to the federal
income tax consequences of the Plan, obtain any opinion of counsel. Consequently, there can be
no assurance that the treatment set forth in the following discussion will be accepted by the IRS.
The Debtor offers no statements or opinions that are to be relied upon by the creditors as to the
treatment of creditors’ claims under the Plan. Matters not discussed in this Disclosure Statement
may affect the tax consequences of the Plan on any particular holder of a Claim.

              This summary is based upon the laws in effect on the date of this Disclosure
Statement and existing judicial and administrative interpretations thereof, all of which are subject
to change, possibly with retroactive effect. Holders of Allowed Claims should consult their own
tax advisors as to the Plan’s specific federal, state, local and foreign income and other tax
consequences.

               The tax consequences to Creditor will differ and will depend on factors specific to
each Creditor, including but not limited to: (i) whether the Claim (or portion thereof) constitutes
a claim for principal or interest; (ii) the origin of the Claim; (iii) the type of consideration
{0102980101031987.DOC;1 }
                                                26
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06           Redline of
                               Disclosure Statement Pg 27 of 29




received by the Creditor in exchange for the Claim; (iv) whether the Creditor is a United States
person or foreign person for tax purposes; (v) whether the Creditor reports income on the accrual
or cash basis method; and (vi) whether the Creditor has taken a bad debt deduction or otherwise
recognized loss with respect to a Claim.

           THERE ARE MANY FACTORS WHICH WILL DETERMINE THE TAX
CONSEQUENCES TO EACH CREDITOR. FURTHERMORE, THE TAX
CONSEQUENCES OF THE PLAN ARE COMPLEX, AND IN SOME CASES,
UNCERTAIN. THEREFORE, IT IS IMPORTANT THAT EACH CREDITOR OBTAIN
HIS, HER OR ITS OWN TAX ADVICE REGARDING THE TAX CONSEQUENCES TO
SUCH CREDITOR AS A RESULT OF THE PLAN.

          THE DISCUSSION HEREIN IS NOT INTENDED OR WRITTEN TO BE
USED, AND CANNOT BE USED, BY ANY CREDITOR FOR THE PURPOSE OF
AVOIDING TAX PENALTIES THAT MAY BE IMPOSED ON A TAX PAYER. THE
DISCUSSION HEREIN WAS WRITTEN TO SUPPORT THE TRANSACTIONS
DESCRIBED IN THIS DISCLOSURE STATEMENT. EACH CREDITOR SHOULD
SEEK ADVICE BASED UPON THE CREDITOR’S PARTICULAR CIRCUMSTANCES
FROM AN INDEPENDENT TAX ADVISOR.

                                  ADDITIONAL INFORMATION

                Requests for information and additional copies of this Disclosure Statement, and
the other materials delivered together herewith and all deliveries, correspondence and questions,
as the case may be, relating to the Plan should be directed to (i) the Debtor’s counsel, Robinson
Brog Leinwand Greene Genovese & Gluck P.C., 875 Third Avenue, 9th Fl., New York, NY
10022, Attn.: A. Mitchell Greene, Esq., (212) 603-6300 or (ii) may be retrieved from the Court’s
web site at https://ecf.nyeb.uscourts.gov (provided such party has PACER access).

               Copies of all pleadings, orders, lists, schedules, proofs of claims or other
documents submitted in this case are on file in the Office of the Clerk of the United States
Bankruptcy Court at One Bowling Green, New York, New York 10004, and are available for
public inspection Monday through Friday, between the hours of 9:00 a.m. and 4:30 p.m.




{0102980101031987.DOC;1 }
                                               27
 19-13029-smb           Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06                 Redline of
                               Disclosure Statement Pg 28 of 29




                                             CONCLUSION

                 The Debtor believes that the Plan is in the best interests of all Creditors.

Dated:           New York, New York
                 OctoberNovember 11, 2019

                                                        AAGS HOLDINGS LLC
                                                        BY: GC Realty Advisors, LLC

                                                        By: /s/ David Goldwasser
                                                        David Goldwasser
                                                        Authorized Signatory

                                                        ROBINSON BROG LEINWAND GREENE
                                                        GENOVESE & GLUCK P.C.
                                                        Counsel to the Debtor
                                                        875 Third Avenue
                                                        New York, New York 10022

                                                        By: /s/ A. Mitchell Greene
                                                        A. Mitchell Greene
                                                        A. Mitchell Greene




{0102980101031987.DOC;1 }
                                                   28
19-13029-smb     Doc 42-1 Filed 11/11/19 Entered 11/11/19 17:31:06   Redline of
                        Disclosure Statement Pg 29 of 29




 Document comparison by Workshare 10.0 on Monday, November 11, 2019
 5:01:10 PM
 Input:
                     file://\\MAIN01\docs\CLIDOCS\103572\0000\01029801.D
 Document 1 ID
                     OC
 Description         01029801
                     file://\\MAIN01\docs\CLIDOCS\103572\0000\01031987.D
 Document 2 ID
                     OC
 Description         01031987
 Rendering set       standard

 Legend:
 Insertion
 Deletion
 Moved from
 Moved to
 Style change
 Format change
 Moved deletion
 Inserted cell
 Deleted cell
 Moved cell
 Split/Merged cell
 Padding cell

 Statistics:
                     Count
 Insertions                               95
 Deletions                                64
 Moved from                                1
 Moved to                                  1
 Style change                              0
 Format changed                            0
 Total changes                           161
